MINUTE ENTRY
DOUGLAS, M.J.
MARCH 9, 2020

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC.                                         CIVIL ACTION

VERSUS                                                             NO. 19-11149

DEQUINCY R. RICHARD, ET AL                                         SECTION "I" (3)

       A settlement conference in the above matter was conducted this date.

       PRESENT:       Josh Koch
                      Eric Rhine
                      David Kish
                      Brian Harris
                      Fred E. Salley
                      DeQuincy Richard

       Settlement cannot be reached at this time. Settlement negotiations will continue by

telephone.


                                            ___________________________________
                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE



MJSTAR(0.45)
